DETAILED ACTION
Claims 1 – 18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seroff (US 2004/0221201).
	As per claims 1, 10 and 17:
	Taking claim 1 as exemplary: Seroff discloses a method of interfacing a number of serial communication interfaces of a first device with a parallel communication interface of a second device, comprising: obtaining symbols represented by first encoded data blocks having data elements arranged in a first order (Seroff: Paragraph [0026] and figure 4, parallel data from trace bus, interpreting the data being arranged for parallel transport to be equivalent to the claimed first encoded data blocks); forming second encoded data blocks by arranging the data elements such that data elements within a same data 
	As per claim 2:
	Seroff discloses sending the symbols comprises serially sending the second encoded data blocks (Seroff: Paragraph [0029], sending data from drivers as serial data streams).
	As per claim 3:
	Seroff discloses sending the symbols comprises: sending the data elements within a same data element position of the respective second encoded data blocks at substantially a same time (Seroff: Paragraph [0029], both serial streams output data at the same time).
	As per claim 4:
	Seroff discloses sending the data elements within the second encoded data blocks according to an order of the symbol to which respective data elements pertain (Seroff: Paragraph [0027] and [0029], the data is sent out in the order it is received by the parallel trace bus).
	As per claim 5:
	Seroff discloses selecting a grouped serial communication interfaces comprising the number of serial communication interfaces (Seroff: Paragraph [0029], two serial communication interfaces are interpreted as being grouped as they are sending data from the same parallel trace bus serially).
	As per claim 6:
	Seroff discloses synchronizing the serial communication interfaces of the grouped serial communication interfaces (Seroff: Paragraph [0030], using 8b/10b encoding to provide synchronization).
	As per claim 7:
	Seroff discloses coupling respective outputs of the grouped serial communication interfaces to individual inputs of the parallel communication interface of the second device (Seroff: Paragraph [0035] –[0036] and figure 7, serial input into interface 608 converted to parallel trace data for parallel bus).
	As per claim 8:
	Seroff discloses receiving, from grouped serial communication interfaces, received encoded data blocks representing received symbols; arranging data elements of the received encoded data blocks into new encoded data blocks that respectively represent one of the received symbols; and providing the new encoded data block to a parallel communication bus (Seroff: Paragraph [0035] –[0036] and figures 6-7, converting serial data to parallel interpreted as the claimed arranging data elements into new encoded data blocks).
	As per claim 9:
	Seroff discloses setting up a parallel communication link using protocol symbols represented by pre-specified encoded data blocks having data elements pre-arranged in data element positions of the pre-specified encoded data blocks suitably for sending the protocol symbols using the number of serial communication interfaces (Seroff: Paragraph [0030] use of 8b/10b encoding adds bits to the data, interpreting this as performing functionality of claimed protocol symbols).
	As per claim 11:
	Seroff discloses the interfacing logic is configured to select the number of serial communication interfaces (Seroff: Paragraph [0009], the number of serializes picked to meet the need required).
	
	As per claim 12:
	Seroff discloses the interfacing logic is provided at a parallel communication interface of the computing device (Seroff: Paragraph [0026] and figure 4, trace bus provided to ETM interface logic).
	As per claim 13:
	Seroff discloses the interfacing logic is configured to provide a shared clock for synchronizing the sending of the symbols (Seroff: Paragraph [0027] – [0028] and figure 4, synthesizer creates the clocks for synchronizing).
	As per claim 14:
	Seroff discloses the interfacing logic is configured to arrange data elements of received second encoded data blocks representing received symbols into new first encoded data blocks representing the received symbols, the received symbols received from the number of serial communication interfaces grouped for coupling to the parallel communication interface (Seroff: Paragraph [0035] – [0036], taking serial data, interpreted as second encoded data, and arranging into parallel data, interpreted as new first encoded data).
	As per claim 15:
	Seroff discloses the data elements of the second encoded data blocks are arranged according to the order of the symbol to which respective data elements of the second encoded data blocks pertain (Seroff: Paragraph [0027] and [0029], data is sent out in the order it is received by parallel trace bus).
	As per claim 16:
	Seroff discloses protocol symbols represented by pre-specified encoded data blocks having data elements pre-arranged in data element positions of the pre-specified encoded data blocks suitably for sending the protocol symbols using the number of serial communication interfaces (Seroff: Paragraph [0030] use of 8b/10b encoding adds bits to the data, interpreting this as performing functionality of claimed protocol symbols).
	As per claim 18:
	Seroff discloses the interfacing logic is configured to receive, from a second group of serial communication interfaces, received encoded data blocks representing received symbols and arranged data elements of the received encoded data blocks into new encoded data blocks representing the received symbols (Seroff: Paragraph [0035]-[0036], serial interfaces on SERDES 702 and 704 take serial data and rearrange it into parallel data, interpreted as claimed new encoded data).

	Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruberg et al (US 2011/0196997) teaches utilizing a parallel interface in a first mode for sending parallel data, and switching to a second mode using a plurality of the pins of the parallel interface as multiple individual serial interfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY K HUSON/Primary Examiner, Art Unit 2181